DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21, 27-29, 31, 34, 35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robie et al US Patent 6,126,692.
	Regarding claims 19 and 31, Robie et al discloses a method of assembling a tibial prosthesis for a knee arthroplasty, the method comprising: passing an insert (16) through a peripheral opening (44) and into a recess (42) formed in a tibial bearing component (14); engaging a portion of the insert (44) with the tibial bearing component while having wings (46a and 46b) of the insert received in corresponding grooves that are part of the recess; engaging the tibial bearing component with a tibial baseplate (12); and fastening the insert to the tibial baseplate (knobs at the end of elements 46a or 46b or see element 96 in Fig. 8).
	Regarding claim 21, the Examiner interpreted the feet of the insert as follow: One half of element 44 is a right foot and the other half is the second left foot.
	Regarding claims 28-29 and 38, see Figure 1.


Claims 19, 20, 22, 31, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huges et al US Patent Pub. 2004/0034432A1.
	Regarding claim 19, 22, 35, 36 Huges et al discloses a method of assembling a tibial prosthesis for a knee arthroplasty, the method comprising: passing an insert (118) through a peripheral opening (opening at the bottom surface of bearing element 128) and into a recess (T-shaped recess, see Fig. 3) formed in a tibial bearing component (128); engaging a portion (120, see Fig. 3) of the insert (118) with the tibial bearing component (128) while having wings (121, see Fig. 2) of the insert received in corresponding grooves (see Fig. 6)  that are part of the recess; engaging the tibial bearing component with a tibial baseplate (122); and fastening the insert to the tibial baseplate (124).
	Regarding claim 20, see Figures 1 and 4.
	Regarding claim 37, see Figure 1 disclosing the claimed subject matter.
	Regarding claim 34, see Figure 8 disclosing a tab (96) in one of the projections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Huges et al US Patent Pub. 2004/0034432A1 in view of Robie et al US Patent 6,126,692.
Huges et al discloses the invention substantially as claimed.  However, Huges et al does not disclose a spine capable of having a posterior stabilization system disposed between the medial and lateral articular surfaces.
Robie et al teaches a bearing having a stabilization spine capable of holding the femoral component relative to the tibial component for the purpose of stabilizing the joint.
It would have been obvious to one having ordinary skill in the art to modify the bearing of the Huges et al reference with the stabilization post of the Robie et al reference in order to stabilize the knee joint during flexion.

Allowable Subject Matter
Claims 24-26, 30, 33 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        6/1/22